 Case 2:19-cv-03665-BMC Document 17 Filed 06/01/20 Page 1 of 5 PageID #: 412
                                                                                                C/M


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
ALFRED SMITH,                                                     :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-3665 (BMC)
COMMISSIONER OF SOCIAL SECURITY,                                  :
                                                                  :
                                      Defendant.                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff pro se seeks review of the decision of the Commissioner of Social Security,

following a hearing before an Administrative Law Judge, that he does not qualify for a waiver of

an overpayment made to him by the Social Security Administration. Plaintiff has not opposed

the Commissioner’s motion for judgment on the pleadings, but in light of his pro se status, the

Court has considered what arguments may be made in his favor. For the reasons stated below,

the Commissioner’s motion for judgment on the pleadings is granted.

                                               BACKGROUND

        Due to back problems, plaintiff began receiving disability insurance benefits in May

2012. At the time he applied for disability benefits, plaintiff disclosed that he was already

collecting $450 per week in workers’ compensation benefits. Because the Social Security

Administration offsets disability benefits in accordance with workers’ compensation benefits,

plaintiff was instructed in his application to report any “changes in the amount of Workers’

Compensation or other public disability benefits.” That notice was preceded by the following

warning, in bold capital letters: “IMPORTANT INFORMATION. PLEASE READ THE
 Case 2:19-cv-03665-BMC Document 17 Filed 06/01/20 Page 2 of 5 PageID #: 413



FOLLOWING CAREFULLY AND SIGN BELOW.” Plaintiff signed his name. The same

notice to disclose any change in benefits was also included in plaintiff’s initial award letter.

       After several years, the Social Security Administration asked plaintiff to provide updated

information on his workers’ compensation benefits and plaintiff granted the agency permission

to review his record. It was thereafter determined that plaintiff had been overpaid since

December 2012 due to his failure to report the increase in his workers’ compensation benefits.

The Social Security Administration issued plaintiff a notice informing him that it had overpaid

his Title II benefits by $17,248 and that the money would be recouped by withholding smaller

sums from future payments.

       Plaintiff requested a waiver of his overpayment, which was declined because it was

determined that he was at fault for failing to timely report his benefits increase. Plaintiff

subsequently requested an administrative hearing and the ALJ found that he was at fault for

“failure to furnish information which he knew, or should have known, to be material.” The

Appeals Council denied plaintiff’s appeal.

                                           DISCUSSION

       If the Social Security Administration finds that it has overpaid a benefits recipient, the

Commissioner “may require [that person] to refund the amount paid in excess of the correct

amount.” Center v. Schweiker, 704 F.2d 678, 680 (2d Cir. 1983). However, “there shall be no

adjustment of payments to, or recovery by the United States from, any person who is without

fault if such adjustment or recovery would defeat the purpose of this subchapter or would be

against equity and good conscience.” 42 U.S.C. § 404(b)(1).

       Whether a claimant was at fault in connection with his overpayment is a factual matter,

and thus “the district court must uphold a decision by the [Commissioner] that a claimant was [at




                                                  2
    Case 2:19-cv-03665-BMC Document 17 Filed 06/01/20 Page 3 of 5 PageID #: 414



fault] if it is supported by substantial evidence in the record as a whole.” See Valente v. Sec. of

Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984) (citing 42 U.S.C. § 405(g) and

Center, 704 F.2d at 679-80). Critically, bad faith is not required to show fault and “even an

honest mistake” is insufficient to waive the overpayment. See Hill, ex rel. Hill v. Comm’r of

Soc. Sec., 417 F. App’x 103, 104 (2d Cir. 2011); Center, 704 F.2d at 680. “Further, the issues of

whether repayment would defeat the purposes of the Act or be against equity or good conscience

implicate an exercise of informed judgment, and the [Commissioner] has considerable discretion

in making these determinations.” Valente, 733 F.2d at 1041 (colatus 1). The claimant bears the

burden of proving both absence of fault and that policy or equity considerations support waiver

in his case. See Nieves v. Comm’r of Soc. Sec., No. 15-cv-4460, 2016 WL 3791126, at *3

(S.D.N.Y. July 12, 2016) (citing Valente, 733 F.2d at 1042), report and recommendation

adopted, 2016 WL 4131836 (S.D.N.Y. Aug. 1, 2016).

            The substantial evidence standard requires that a decision be supported “by more than

a mere scintilla” of evidence, or, otherwise stated, “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” See Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “[O]nce an ALJ finds

facts, [a court] can reject those facts ‘only if a reasonable factfinder would have to conclude

otherwise.’” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (emphasis

in original) (quoting Warren v. Shalala, 29 F.3d 1287, 1290 (8th Cir. 1994)).

            Here, the ALJ found that plaintiff “knew, or should have known, about his income

reporting requirements”:

            When [plaintiff] filed his initial disability application, he completed and signed a
            form that detailed his Workers’ Compensation benefits at that time. This put him
            on notice that the information was relevant. Above the signature line, the form

1
    I.e., edited citation.


                                                     3
 Case 2:19-cv-03665-BMC Document 17 Filed 06/01/20 Page 4 of 5 PageID #: 415



       states “I agree to report entitlement and/or changes in the amount of Workers’
       Compensation or other public disability benefit. I understand that such benefits
       may affect Social Security payments or result in an overpayment which I may
       have to pay back.” The claimant also received a follow up letter asking him to
       submit his Workers’ Compensation award letters to the Social Security
       Administration.
       Page four of the [plaintiff’s] April 2012 award letter specifically stated that it was
       “important” to let the agency know if there was “any change in the Workers’
       Compensation payment or in any public disability payment[]” the [plaintiff]
       received.

       The ALJ’s conclusion is supported both by substantial evidence in the record and by

common sense. Plaintiff was confronted with at least three warnings that he was required to alert

the Social Security Administration if his level of benefits from other agencies changed. And on

at least one occasion plaintiff was required to, and did, sign his name in acknowledgement of that

duty. Only six months had passes since he received his award letter when plaintiff’s workers’

compensation benefits were significantly increased; the ALJ’s finding that plaintiff was at fault

for disregarding – consciously or not – these prior warnings was thus not unreasonable.

       Furthermore, the fact that plaintiff was required to supply his workers’ compensation

information upon applying for social security disability benefits provides reasonable notice that a

change in the level of benefits would be relevant information for the agency. In fact, plaintiff

had previously traveled to his Social Security office on several occasions to inform staff about

the fluctuations in his workers’ compensation benefits. As he explained during his hearing, he

made these trips so that the Social Security Administration “would know I was doing the right

thing.” It appears plaintiff stopped going because he assumed Administration “kn[e]w

everything” that was happening with his benefits. But even if true – which the Court has no

reason to doubt – it would evidence an “honest mistake,” which does not contradict the ALJ’s

finding of fault. See Hill, ex rel. Hill, 417 F. App’x at 104; Center, 704 F.2d at 680.




                                                 4
 Case 2:19-cv-03665-BMC Document 17 Filed 06/01/20 Page 5 of 5 PageID #: 416



       Of course, a claimant’s “age and intelligence, and any physical, mental, educational, or

linguistic limitations,” are also relevant considerations, see 20 C.F.R. § 404.507, as the ALJ

noted in his decision. But a review of the record shows that plaintiff was born in 1968, is well-

spoken, received his high school diploma, and does not have any apparent mental limitations.

Thus, none of these factors counsel in favor of waiver.

                                         CONCLUSION

       The Commissioner’s [14] motion for judgment on the pleadings is granted. The Clerk is

directed to enter judgment, dismissing the case.

SO ORDERED.
                                       Digitally signed by
                                       Brian M. Cogan
                                                       U.S.D.J.

Dated: Brooklyn, New York
       May 30, 2020




                                                   5
